     Case 3:19-cr-00026-LRH-WGC Document 196 Filed 11/23/20 Page 1 of 2



 1   Janice A. Hubbard, Esq.
     LAW OFFICE OF JANICE HUBBARD, LLC
 2   State Bar No. 4301
     942 University Terrace
 3   Reno, NV 89503
     (775) 742-8524
 4   jan@janhubbardlaw.com
 5                       UNITED STATES DISTRICT COURT
 6
                                 DISTRICT OF NEVADA
 7
     UNITED STATES OF AMERICA,
 8
          Plaintiff,                    Case No. 3:19-CR-00025-LRH-WGC
 9   v.
                                        STIPULATION AND ORDER TO
10   IVY ELLIOTT,                       CONTINUE SENTENCING HEARING

11              Defendant.              (First Request)
     __________________________/
12
          IT IS HEREBY STIPULATED AND AGREED by and through Nicholas A.
13
     Trutanich, United States Attorney for the District of Nevada, and
14
     Peter Walkingshaw, Assistant United States Attorney, counsel for the
15
     United States of America, and Janice A. Hubbard, Esq., counsel for
16
     defendant, Ivy Elliott, that the sentencing hearing currently
17
     scheduled for to January 14, 2021, be vacated and continued to June
18
     1, 2021 at 1:30 p.m.
19
          1. The additional time requested by this Stipulation to Continue
20
     Sentencing Hearing is reasonable pursuant to Fed.R.Crim.P. Rule
21
     32(b)(2), which states that the “court may, for good cause, change
22
     any time limits prescribed in this rule.”
23
          2.   Ms. Elliott is expected to be a witness in the pending
24
     trial, which should precede her sentencing.
25
          3.   Further, the additional time is requested to allow the
26
     parties to prepare for the sentencing hearing.
                                         1
     Case 3:19-cr-00026-LRH-WGC Document 196 Filed 11/23/20 Page 2 of 2



 1        4. Defendant is out of custody and agrees with the continuance.

 2        5. All parties agree to the continuance.

 3        6. This Stipulation is made in good faith and with good cause,

 4   and not for the purposes of delay.
 5                   DATED this 19th day of November, 2020.
 6   NICHOLAS A. TRUTANCIH
     United States Attorney
 7
     /s/ Peter Walkingshaw____________             /s/ Janice A. Hubbard
 8   PETER WALKINGSHAW                             JANICE A. HUBBARD, ESQ.
     Assistant United States Attorney              Counsel for Defendant
 9

10
                                       ORDER
11
          IT IS HEREBY ORDERED THAT, based upon the foregoing Stipulation
12

13
     by the parties, and GOOD CAUSE APPEARING, the sentencing hearing

14   currently scheduled for to January 14, 2021 be vacated and continued

15   to June 1, 2021 at 1:30 p.m.

16

17   DATED ___________________

18

19                          ________________________________
                            HON. LARRY R. HICKS
20                          UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26


                                          2
